Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a rotating electric machine, comprising: 
a non-rotating member; 
a stator fixed to the non-rotating member; 
a field coil fixed to the non-rotating member, disposed on an inner diameter side of the stator, and having an iron core and a winding wound around the iron core; and 
a rotor rotatably disposed between the stator and the iron core, wherein a flow path through which a heat exchange medium is supplied and discharged is formed in the iron core along an axial direction thereof.
The applicant’s non-rotating member, is as claimed a secondary stator (non-rotating part) at the middle of the rotating machine comprising a coil and an iron core, where the rotor is disposed between the stator and the iron core. 
The examiner did not discover the combination of the form of the claimed non-rotating member and the member having a flow path through which a heat exchange medium is supplied and discharged is formed in the iron core along an axial direction thereof.
Okomoto et al. teaches a structure that comprises stator having a rotor at the center where there is a flow path through which a heat exchange medium is supplied and discharged.
The inventive entity Katsura et al. (U. S. Patent 11,183,911) has a recent patent that covers the basic structure of the stator, the non-rotating members that is essentially a secondary stator and further details about the rotor that is between the stator and the non-
Claims 2-4 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 2, 2022